Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT

TO

STALKING HORSE AGREEMENT

This Second Amendment to Stalking Horse Agreement (this “Amendment”), is made
and entered into as of August 19, 2020 by and among GNC Holdings, Inc., a
Delaware corporation (the “Seller”), on behalf of itself and the other Selling
Entities, and Harbin Pharmaceutical Group Holding Co., Ltd., a corporation
incorporated in the People’s Republic of China (the “Buyer”, together with the
Seller and the other Selling Entities, the “Parties” and each, a “Party”), and
amends the Stalking Horse Agreement, dated as of August 7, 2020, by and among
the Selling Entities and the Buyer, as amended by that certain First Amendment
dated as of August 15, 2020 (collectively, the “Agreement”). Capitalized terms
used herein and not otherwise defined herein have the meanings ascribed to such
terms in the Agreement.

WHEREAS, the Parties, in accordance with Section 10.1 of the Agreement, wish to
amend the Agreement as set forth in this Amendment.

NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.

Amendment to Section 2.3(a). For purposes of clarity and for the avoidance of
doubt, Section 2.3(a) of the Agreement is hereby amended by adding the
double-underlined bolded text (indicated textually in the same manner as the
following example: double-underlined bolded text), as follows:

(a) all Liabilities relating to the Purchased Assets that are properly
characterized as current liabilities of the Selling Entities as of the Closing
calculated in accordance with GAAP, but excluding (i) any indebtedness for
borrowed money, (ii) any Liabilities that are General Unsecured Claims or
Subordinated Securities Claims (in each case, as defined in the Plan) and (iii)
any Liabilities described in subclause (a) through (k) of Section 2.4;

 

2.

Amendment to Section 2.4(e). Section 2.4(e) of the Agreement is hereby amended
by adding the double-underlined bolded text (indicated textually in the same
manner as the following example: double-underlined bolded text), as follows:

(e) all Liabilities of any Selling Entity in respect of indebtedness for
borrowed money, whether or not relating to the Business;

 

3.

Amendment to Section 7.10(d). Section 7.10(d) of the Agreement is hereby amended
by adding the double-underlined bolded text (indicated textually in the same
manner as the following example: double-underlined bolded text), as follows:

(d) Except as otherwise provided in Section 7.10(c), the Selling Entities shall
retain, pay and discharge the Liabilities of the Selling Entities for all
current and deferred salary, wages, unused vacation, sick days, personal days or
leave earned and/or accrued by each Employee through Closing.

 

4.

Amendment to Section 7.13(c).     Section 7.13(c) of the Agreement is hereby
amended by (x) adding the double-underlined bolded text (indicated textually in
the same manner as the following example: double-underlined bolded text) and (y)
deleting the bolded text with strikethrough (indicated textually in the same
manner as the following example: bolded text with strikethrough), as follows:



--------------------------------------------------------------------------------

(c) If an Auction is conducted, and the Buyer is not the prevailing bidder at
the Auction but is the next highest bidder at the Auction, Buyer shall serve as
a back-up bidder (the “Back-up Bidder”) and keep the Buyer’s bid to consummate
the transactions contemplated by this Agreement on the terms and conditions set
forth in this Agreement (as the same may be improved upon in the Auction) open
and irrevocable, notwithstanding any right of Buyer to otherwise terminate this
Agreement pursuant to Article IX hereof, until the earlier of (i) 5:00 p.m.
(prevailing Eastern time) on October 15, 2020October 31, 2020 (the “Outside
Back-up Date”) or (ii) the date of the consummation of a Third-Party Sale.
Following the Sale Hearing and prior to the Outside Back-up Date, if the
prevailing bidder in the Auction fails to consummate the Third-Party Sale as a
result of a breach or failure to perform on the part of such prevailing bidder
and the purchase agreement with such prevailing bidder is terminated, the
Back-up Bidder (as the next highest bidder at the Auction) will be deemed to
have the new prevailing bid, and the Selling Entities will be authorized,
without further order of the Bankruptcy Court or the Canadian Court, to
consummate the transactions contemplated by this Agreement on the terms and
conditions set forth in this Agreement (as the same may be improved upon in the
Auction) with the Back-up Bidder so long as Buyer has not previously terminated
this Agreement in accordance with its terms.

 

5.

Amendment to Section 7.14(a).     Section 7.14(a) of the Agreement is hereby
amended by (x) adding the double-underlined bolded text (indicated textually in
the same manner as the following example: double-underlined bolded text) and (y)
deleting the bolded text with strikethrough (indicated textually in the same
manner as the following example: bolded text with strikethrough), as follows:

(a) If (i) (x) an Auction takes place and the Buyer is not identified as the
Successful Bidder, (y) at the time the Successful Bidder is identified, the
Buyer is not in material breach of this Agreement such that the conditions in
Section 8.3(a) and Section 8.3(b) would not then be satisfied, and (z) a sale of
all or substantially all of the Purchased Assets to a Person (a “Third-Party”)
other than GNC Newco, the Buyer or an Affiliate of the Buyer (a “Third-Party
Sale”) is consummated or (ii) a stand-alone Chapter 11 plan of reorganization,
including the Restructuring, under which the Selling Entities’ secured lenders
receive a material portion of the equity and/or debt in the reorganized Seller
(a “Restructuring Transaction”) is consummated, then, in each case, the Buyer
will be entitled to receive, without further order of the Bankruptcy Court or
the Canadian Court, from the proceeds of such Third-Party Sale, (A) an amount in
cash equal to $22,800,000 $15,200,000 (the “Termination Fee”) plus (B) the
amount of the Buyer’s reasonable documented out-of-pocket expenses (including
expenses of outside counsel, accountants and financial advisers) incurred in
connection with the Buyer’s evaluation, consideration and negotiation of a
possible transaction with the Seller and in connection with the transactions
contemplated hereby, up to a maximum amount of $3 million (the “Expense
Reimbursement” and together with the Termination Fee, the “Termination
Payment”); provided, that the Termination Payment shall not be payable to the
Buyer in the event a Restructuring Transaction is consummated following the
termination of this Agreement (I) by the Seller pursuant to Section 9.1(f),
Section 9.1(i) or Section 9.1(k), (II) by the Seller or Buyer pursuant to
Section 9.1(a), Section 9.1(j), or Section 9.1(l), (III) pursuant to any other
provision of Section 9.1 at a time when the Seller would have been permitted to
terminate this Agreement pursuant to Section 9.1(f), Section 9.1(i) or Section
9.1(k) or (IV) by the Seller at a time when the Deposit shall have become
payable to Seller as a result of a Buyer Default Termination; provided, further,
that only the Expense

 

2



--------------------------------------------------------------------------------

Reimbursement shall be payable (and the Termination Fee shall not be payable) to
the Buyer in the event a Restructuring Transaction is consummated following the
termination of this Agreement (I) by the Seller or Buyer pursuant to Section
9.1(b) (other than any such termination by Seller as a result of the Buyer’ s
failure to obtain any required PRC Approvals, in which circumstance no
Termination Payment shall be payable) or Section 9.1(c) or (II) by the Seller
pursuant to Section 9.1(d) or Buyer pursuant to Section 9.1(e) if, in each case
of this sub-clause (II), none of the Selling Entities or any of their respective
Subsidiaries or Representatives (other than the directors of the Selling Entity
appointed by Buyer or any of its Affiliates) took any action or failed to take
any action that was the primary cause of the applicable Order not being entered
by the applicable date; provided, further, that in no event shall Buyer be
entitled to receive Expense Reimbursement on more than one occasion, and to the
extent Buyer shall have received any Expense Reimbursement pursuant to Section
7.14(b) prior to the payment of any Termination Payment pursuant to this Section
7.14(a), such Termination Payment shall be reduced by the amount of Expense
Reimbursement previously paid.

 

6.

Amendment to Section 9.1(j). Section 9.1(j) of the Agreement is hereby amended
by (x) adding the double-underlined bolded text (indicated textually in the same
manner as the following example: double-underlined bolded text) and (y) deleting
the bolded text with strikethrough (indicated textually in the same manner as
the following example: bolded text with strikethrough), as follows:

(j) the Buyer or the Seller, if the Closing has not occurred by October 15,
2020October 31, 2020 (the “Outside Date”); provided, that the right to terminate
this Agreement under this Section 9.1(j) shall not be available to any Party if
such Party is then in material breach of this Agreement that is the primary
cause of the failure of the Closing to occur prior to such date; provided,
further, that the right to terminate this Agreement pursuant to this Section
9.1(j) shall not be available to any Party in the event that the other Party or
Parties have initiated Proceedings prior to the Outside Date to specifically
enforce this Agreement which such Proceedings are still pending; or

 

7.

Effect of Amendment. Expect as expressly amended by the foregoing, all of the
terms and conditions of the Agreement shall remain unchanged and in full force
and effect. Whenever the Agreement is referred to in the Agreement or in any
other agreements, documents and instruments, such reference shall be deemed to
be to the Agreement as amended by this Amendment. Notwithstanding the foregoing,
references to the date of the Agreement, and references to “the date hereof” and
“the date of this Agreement” or words of like import shall continue to refer to
August 7, 2020.

 

8.

Counterparts. This Amendment may be executed by facsimile or other electronic
signature (including portable document format) and in one or more counterparts,
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and which shall become effective when one
or more counterparts have been signed by each of the Parties and delivered (by
facsimile, electronic mail or otherwise) to the other Parties.

 

9.

Governing Law; Jurisdiction. The terms set forth in each of Section 10.1
(Amendment and Modification), Section 10.3 (Notices), Section 10.4 (Assignment),
Section 10.5 (Severability), Section 10.6 (Governing Law), Section 10.9
(Submission to Jurisdiction; WAIVER OF JURY TRIAL), Section 10.12 (Entire
Agreement), Section 10.13 (Remedies) and Section 10.17 (Mutual Drafting) of the
Agreement are incorporated herein by reference mutatis mutandis as if set forth
herein.

[Signature pages follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to the
Stalking Horse Agreement to be executed as of the date first written above.

 

GNC HOLDINGS, INC., on behalf of itself and the other Selling Entities By:  

/s/ Tricia K. Tolivar

Name:   Tricia K. Tolivar Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to Second Amendment to Stalking Horse Agreement]



--------------------------------------------------------------------------------

HARBIN PHARMACEUTICAL GROUP HOLDING CO, LTD. By:  

/s/ Yong Kai Wong

Name:   Yong Kai Wong Title:   General Manager

 

[Signature Page to Second Amendment to Stalking Horse Agreement]